Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 30, 2020

                                            No. 04-20-00601-CR

                                        IN RE Eric L. WILLRICH

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On December 17, 2020, relator filed a petition for writ of mandamus. After considering the
petition and because relator is represented by trial counsel, this court concludes that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.
R. APP. P. 52.8(a).

        It is so ORDERED on December 30, 2020.



                                                                     _____________________________
                                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2019CR11728A, styled The State of Texas v. Eric L. Willrich, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.